    Case 5:20-cv-00081 Document 56-1 Filed on 08/17/21 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

GILBERT GOMEZ VICENTE, et al.,                    '
                                                  '
        Plaintiffs,                               '
                                                  '
vs.                                               '   CIVIL ACTION NO. 5:20-cv-00081
                                                  '
UNITED STATES OF AMERICA,                         '
ROMUALDO BARRERA, Agent, United                   '
States Border Patrol, in his individual capacity; '
and DOES 1-20, Agents, United States Border '
Patrol, in their individual capacities,           '
                                                  '
        Defendants.                               '

                                    PROTECTIVE ORDER

       For the purpose of protecting the privacy of witnesses who participated in the government’s

investigation of the subject matter at issue in this case, and any other persons whose records are

necessary to prosecute this case, against the unreasonable and unprotected disclosure of

information pertaining to them and in accordance with the provisions and objectives of the Privacy

Act of 1974, 5 U.S.C. § 552a (1976), it is hereby ORDERED pursuant to 5 U.S.C. § 552a(b)(11)

and Rule 26(c) of the Federal Rules of Civil Procedure:

       1. This Order applies to, governs, and directs the disclosure in the course of this action,

from its inception through its conclusion, under the Federal Rules of Civil Procedure of all records

that are either covered by the Privacy Act or otherwise contain personal information regarding

individuals and which are encompassed by the Federal Rules requiring disclosure or are reasonably

necessary or useful to fulfill Defendant, United States of America’s, disclosure obligations and

Plaintiffs’ discovery requests. However, this Order neither addresses nor overrules any objections

to discovery made pursuant to the Federal Rules of Civil Procedure on any basis other than

personal privacy. This Order permits Defendant to meet its disclosure and discovery obligations
     Case 5:20-cv-00081 Document 56-1 Filed on 08/17/21 in TXSD Page 2 of 3




by disclosing to Plaintiffs and other parties to this litigation those files and documents, or

information from those files and documents, reasonably calculated to fulfill those obligations

without requiring Defendant to prescreen each document for Privacy Act objections and present

those objections to this Court for a decision regarding disclosure. This Order also permits

Defendants to disclose transcripts and/or recordings of any depositions taken under seal in the

criminal proceedings related to the subject matter at issue in this case.

       2. The records or the information obtained from those records shall be disclosed by

Defendant only to Plaintiffs and any other parties to this litigation. Plaintiffs and any other parties

to this litigation shall be allowed to copy any such records but shall not disclose them or any

information obtained from them to any person unless such disclosure is reasonably calculated in

good faith to aid in the preparation or prosecution of this litigation. Plaintiffs and/or any other

parties to this litigation shall ensure that any person to whom disclosure may be made shall, prior

to such disclosure, be informed of the terms of this Order. Any person to whom such disclosure

is made and who is aware of this Order shall be bound by the terms of this Order.

       3. No person to whom a record covered by this Order is disclosed by Plaintiffs or another

party to this litigation shall make a copy of the record unless copying reasonably promotes the

preparation for and trial of this litigation. Neither Plaintiffs nor any other party to this litigation

nor any individual to whom plaintiffs or such other party makes disclosure shall disclose a record

covered under this Order or any information contained in or derived from such a record except for

the purposes of preparing for and prosecuting this litigation.

       4. Upon conclusion of this action (including appeals), all records, copies of records, and

information contained in or derived from such records (except copies of documents accepted into

evidence) secured from the Defendant or its agents and protected by the terms of this Order shall



                                                  2
     Case 5:20-cv-00081 Document 56-1 Filed on 08/17/21 in TXSD Page 3 of 3




within a reasonable period be destroyed by counsel for Plaintiffs, all persons whom have been

provided records, copies of records, or information contained in or derived from such records,

and/or other parties to this action.

        5. Nothing in this Order constitutes any decision by the Court concerning discovery

disputes, the admission into evidence of any specific document, or liability for payment of any

costs of production or reproduction; nor does the Order constitute a waiver by Defendant of its

right to object to the discovery of or admission into evidence of any record or information subject

to this Order. By consenting to this Order, no party waives any of their positions respecting either

the facts or the law applicable to this litigation.

        It is so ORDERED.

        SIGNED on __________________________________, 2021.




                                                          _____________________________
                                                          John A. Kazen
                                                          United States Magistrate Judge




                                                      3
